Citation Nr: 0523257	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured mandibles, currently rated as 10 percent disabling.  

2. Entitlement to an increased rating for residuals of a 
fractured right os calcis  (right heel), currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board notes that during the 
pendency of this appeal, the veteran relocated to Florida.  
This case is now at the RO in St. Petersburg, Florida.  

In January 2002 the veteran gave personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In May 2003 and 
November 2004, the Board remanded the case for further 
development.  The RO has fully complied with the Board's 
Remands.  


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  Residuals of fractured mandibles are manifested by an 
inability to chew without biting the cheek and tongue, 
clicking of the jaw, and popping of the jaw.  

3.  Residuals of a fractured right os calcis (right heel) are 
manifested by pain, aching, weakness, and tenderness.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating for fractured mandibles, currently evaluated as 10 
percent disabling, have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.150, 
Diagnostic Code 9904 (2004).  

2.  The criteria for entitlement to an increased disability 
rating for a fractured right os calcis (right heel), 
currently evaluated as 10 percent disabling, have not been 
met.  See 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5273 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In August 1998, VA received the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for residuals of fractured mandibles, and residuals of a 
fractured right os calcis (right heel).  By rating decision, 
dated in September 1999, the RO continued the noncompensable 
disability rating for residuals of fractured mandibles, and 
residuals of a fractured right os calcis.  Upon receiving the 
RO's decision, the veteran filed a timely Notice of 
Disagreement.  A Statement of the Case was issued in October 
1999.  The RO received the veteran's Substantive Appeal in 
November 1999.  

The veteran received Supplemental Statements of the Case in 
February and July 2000.  In August 2002, the veteran was 
notified of the general requirements of VCAA.  The Board 
remanded the issues for further development in May 2003.  The 
veteran was notified of the requirements of VCAA in a June 
2003 correspondence.  

By rating decision, dated in March 2004, the RO assigned a 10 
percent disability rating for residuals of fractured 
mandibles, effective August 1998.  The RO also assigned a 10 
percent disability rating for residuals of a fractured right 
os calcis (healed), effective August 1998.  Another 
Supplemental Statement of the Case was issued in May 2004.  
In November 2004, the Board remanded the case for further 
development.  

By correspondence, dated in January 2005, the RO, via the 
Appeals Management Center (AMC), the veteran was informed of 
the detailed requirements of VCAA.  The correspondence 
advised the veteran of the evidence that was received in 
connection with the claim, the evidence VA was responsible 
for obtaining, and the evidence that the veteran was 
responsible for obtaining.  In this correspondence, the 
veteran was also advised of what the evidence must show in 
order to support the claim for an increase in service-
connected benefits.  In January 2005, the AMC issued a 
Supplemental Statement of the Case.  

Upon review of the record, there is no indication that the 
veteran or the representative have identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained and associated with the claims 
file.  Accordingly, the Board will proceed to the merits of 
the claims of entitlement to an increased disability rating 
for residuals of fractured mandibles and residuals of a 
fractured right ol calcis.  

Factual Background

In June 1985, the RO notified the veteran that entitlement to 
service connection was established for residuals of fractured 
mandibles, and a noncompensable disability rating was 
assigned, effective February 1985.  The veteran was also 
notified that entitlement to service connection for residuals 
of a fractured right os calcis was also established, and a 
noncompensable disability rating was assigned, effective 
February 1985.  The veteran appealed the percentage assigned; 
however, he did not perfect the appeal.  

By correspondence, received in August 1998, the veteran filed 
a claim of entitlement to an increased (compensable) 
disability rating for residuals of fractured mandibles and 
residuals of a fractured right os calcis, hereafter, referred 
to residuals of a fractured right heel.  In connection with 
the veteran's claim, he made reference to a 1961 accident, 
which resulted in the injuries to the right heel and the jaw.  

VA treatment records, dated in January and February 1999, do 
not show treatment relevant to determining the nature and 
severity of the fractured mandibles and right heel.  Instead, 
these records showed treatment for disabilities that are not 
currently on appeal before the Board.  

On VA examination, dated in February 1999, it was shown that 
the veteran was involved in a vehicular accident, which 
involved a steering wheel that hit his face, and broke his 
jaw.  Objective findings revealed no residuals of the injury 
to the jaw.  

The veteran also underwent evaluation of the fractured right 
heel during the February 1999 VA examination.  The veteran 
fractured his heel in the vehicular accident referenced 
above, and at the time of the injury, and for treatment of 
the injury, he received a cast.  The veteran's subjective 
complaints included aching during bad weather, and aching as 
a result of standing on cement floors at his place of 
employment.  He did not use any type of an orthosis or 
special shoe for support.  

Examination of the right foot and heel revealed no gross 
deformity.  There was no tenderness over the heel area.  
There were neither findings of loss of skin sensation or 
circulation, nor was there loss of motion of the right foot.  
The veteran was diagnosed with a healed fracture of the right 
os calcis.  

In September 1999, the RO continued the noncmpensable ratings 
for both the residuals for fractured mandibles, and residuals 
of the fractured right ol calcis (right heel).  

In connection with the veteran's Notice of Disagreement, the 
veteran argued that the jaw disability resulted in problems 
with his teeth and the ability to chew food.  With respect to 
the fractured right heel, he indicated that he wore shoe 
supports on the right foot.  

A VA medical record, dated in September 1999, reported that 
the veteran developed nodules in the plantar aspect of the 
feet and wore a soft cushion arch support for the condition.  

Private medical treatment records from Ashtabula General 
Hospital, received in November 1999, reported that the 
veteran received treatment for a fractured mandible.  Also 
received in November 1999, were previously considered copies 
of the veteran's service medical, and personnel, records.  

By correspondence dated in November 1999 from a VA dentist, 
it was noted that the veteran was evaluated for symptoms 
related to residuals of fractured mandibles.  The 
correspondence revealed that the veteran bit his tongue more 
frequently after he fractured the mandibles; he complained of 
a loss of masticatory function.  The veteran had maximum 
incisal opening and lateral excursions and protrusive 
movement.  The veteran reported that because the incisors did 
not touch, he was unable to bite into food, specifically, a 
sandwich, with his front teeth the way that he was able to 
prior to the accident that resulted in the fractured 
mandibles.  

A private medical statement from D.M.B., M.D., dated in 
November 1999, disclosed that the veteran presented for 
complaints of right heel pain.  The veteran related that he 
has experienced right heel pain ever since he sustained a 
calcaneus fracture while in service.  His subjective 
complaints included varying degrees of pain, especially when 
the weather changed.  He was treated with arch supports.  The 
physician stated that he reviewed the veteran's records, 
which reported the history of the fractured right heel; 
however, the veteran did not provide medical records 
indicating that there was a prolonged disability after he 
received treatment for the fracture in 1962.  It was noted 
that the veteran was discharged to regular duty in May 1962.  
On physical examination of the residuals, there was mild 
tenderness at the base of the plantar fascia of the right 
heel; he had a fair arch while weight bearing; there was no 
widening of the heel; and he developed plantar fibromatosis.  
The physician made reference to a February 1999 X-ray report 
and noted that the report showed no evidence of a fracture of 
the calcaneus.  The subtalar joint was maintained and there 
was no evidence of heel widening.  The clinical impression 
was plantar fasciitis; it was remarked that there were no 
medical records that showed that a disability, or a problem, 
developed subsequent to the calcaneus fracture in 1962.  

An April 2000 medical statement from a VA dentist indicated 
that that the veteran experienced cheek biting on the right 
side, and he complained that his front teeth did not touch 
each other.  On examination, he experienced clicking on the 
right temporomandibular joint; however, he had good occlusion 
and normal range of motion.  

A private statement from A.R.K., D.M.D., dated in January 
2001, disclosed that the veteran experienced clicking and 
popping of the temporomandibular joint.  The popping and 
clicking was experienced more on the right side than the left 
side.  There was pain on mandibular function; limited lateral 
range of motion; maxillary/mandibular midlines did not 
coincide; there was a history of multiple fractures of the 
mandible; mandibular asymmetry was present; remodeling of the 
left mandibular body was noted; and there was joint space 
compression of the right temporomandibular joint.  Although 
the contents of the statement made reference to the 
mandibles, this statement primarily pertained to therapy 
involving rehabilitation with crowns; implant crowns, and /or 
mandibular/maxillary removable partial dentures.  

In connection with the December 2001 Substantive Appeal, the 
veteran maintained that he has mandibular displacement and 
chewing problems, as well as clicking and popping of the jaw.  

During the January 2002 Travel Board hearing before the 
undersigned Veterans law Judge, the veteran testified that he 
did not wear a special shoe as a result of the right heel 
fracture; however, he used a metatarsal arch support.  He 
stated that he wore boots for work; he held a position as an 
appliance salesman at a home improvement store.  He developed 
an inability to stand for a long period of time; he was 
unable to stand for approximately 5 to 10 minutes, without in 
the right heel; he had pain when he did not use support; he 
experienced pain when walking and standing.  He was not 
receiving continued treatment for the residuals of the right 
heel fracture, and did not offer clear testimony as to 
whether he took medication for the symptoms associated with 
the right heel.  He testified that a VA issued arch support 
was replaced, as a result of being worn down, approximately 
every six months.  He standing on his feet at his place of 
employment did not cause a significant amount of problems, as 
he wore steel toe boots and had metatarsal support.  He was 
never forced to miss time from work as a result of the pain 
associated with the right heel.  

Regarding the fractured mandibles, the veteran complained of 
a constant popping or clicking sound of the right jaw, while 
eating; the popping and clicking developed approximately 6 
years ago; as a result of the residuals of the fractured 
mandibles, he ate all of his food on the left-hand side of 
the mouth; when he attempted to chew his food on the right 
side, he experienced pain.  Although he chewed his food on 
the left side of the mouth, he bit his tongue and cheeks; he 
stated that if he bit down on a piece of paper, the paper 
could easily be pulled out of his mouth.  He testified that 
he was told that the popping and clicking sound in the jaw 
could not be corrected; however, a private physician told him 
that a reduction in these symptoms was possible.  During the 
hearing, the veteran took a piece of paper and put it in his 
mouth and he was able to pull the piece of paper right out, 
even though the teeth were closed against it as close as they 
possibly could be.  

VA treatment records from the Erie VA medical Center (VAMC), 
dated through April 2002, reported that the veteran 
complained of problems with the temporomandibular joint 
(TMJ).  He complained that the jaw swung open unevenly and 
popped all of the time.  While the treatment records showed 
treatment for the TMJ, as well as other dental healthcare, 
these records primarily showed treatment for other illness, 
not on appeal before the Board.  

The November 2002 VA treatment records from the Brevard 
Outpatient Clinic showed a medical history of TMJ disease; 
bilateral fractured mandibles; and chronic TMJ pain.  

In February 2003, the veteran underwent VA examination of the 
fractured right heel.  During the examination, the veteran 
related the history of the residuals of the  right fractured 
heel.  He complained that he experienced pain in his feet 
after standing for more than an hour.  The veteran was 
employed as a sales associate, and as such, he was required 
to stand on his feet for long periods of time.  He related 
that the pain he experienced interfered with his position, as 
he was not always able to sit down when the pain began.  
Precipitating factors included standing, which was alleviated 
by rest; there was no additional limitation of range of 
motion of the ankle during flare-ups; he did not use a cane 
and he did not wear corrective shoes; however, he indicated 
that he developed pain in his feet when he wore dress shoes.  

On physical examination of the right foot, there were no 
findings of deformity or edema; there was an abundance of 
hair growth; the right ankle had full range of motion; and 
there was no tenderness of the ankle joint, heel, or 
metatarsophalangeal joint.  The X-ray report showed a minimal 
dorsal calcaneal spur.  There was no evidence of a calcaneal 
fracture demonstrated; there was no obvious acute bony or 
articular abnormality.  The report revealed findings of an 
old fracture deformity involving the proximal medial aspect 
of the proximal phalanges third and fourth toes.  The 
diagnosis was residuals of a right foot injury, with no 
deformity, and the residuals were characterized as moderate 
in severity.  

A March 2003 VA Compensation and Pension Note reported the 
findings of an evaluation of the residuals of the fractured 
mandibles.  The veteran related that he sustained a bilateral 
fracture of the mandible while on active duty in 1962.  The 
fracture was treated with arch bars and intermaxillary 
fixation, and the fractures healed uneventfully with no 
evidence of non-union.  

The radiologic findings revealed that the mandible was 
intact, without evidence of non-union of fracture on the 
right side.  The inferior border of the left mandible was 
severely atrophied and there was a mal-union of the fracture 
on that side.  The left mandibular was described as atrophic 
and flattened.  

Objective findings revealed that mandibular movements were 
below normal limits.  The following measurements were noted.  
The left lateral was measured at 4 millimeters; the right 
lateral was measured at 5 millimeters; the protrusive 
measured was at 3 millimeters; and the opening was measured 
at 32 millimeters.  There was tenderness to palpation of the 
left pre-auricular region.  The veteran's loss of function 
attributable to the injury was reported as 40 percent.  

A VA Progress Note, dated in January 2004, disclosed a 
history of problems involving the TMJ and a tender right 
heel.  VA treatment records, dated through January 2005, 
showed treatment for dental disorders and healthcare, as well 
as other disabilities that are not on appeal; however, the 
records did not show treatment for neither residuals of 
fractured mandibles, nor residuals of a right heel fracture.  

The March 2005 Compensation and Pension Examination Report 
indicated that the veteran's claims file was reviewed.  The 
veteran was evaluated for residuals the fractured mandibles.  
The severity of the residuals due to fractured mandibles was 
characterized as moderate.  The veteran developed moderate 
displacement of the jaw and moderate loss of function as a 
direct result of bilateral fractured mandibles incurred in 
service.  

Law and Regulations

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The following criteria are used to evaluate disabilities of 
the ankle:

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0

5271
Ankle, limited motion of:

Marked
20

Moderate
  
10

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing 
position  
20

In good weight-bearing 
position
10

5273
Os calcis or astragalus, malunion of:

Marked deformity
20

Moderate 
deformity  
10

5274
Astragalecto
my  
20
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
5274 (2004).  

The following criteria are used to evaluate dental and oral 
conditions:
9901
Mandible, loss of, complete, 
between angles
100

9902
Mandible, loss of approximately 
one-half:
Rating

Involving temporomandibular 
articulation
50

Not involving temporomandibular 
articulation
30

9903
Mandible, nonunion of:
Rating

Severe
30

Moderate
10

Note: Dependent upon degree of motion and relative loss 
of masticatory function.


9904
Mandible, malunion of:
Rating

Severe displacement
20

Moderate displacement
10

Slight displacement
0

Note: Dependent upon degree of motion and relative loss 
of masticatory function.

9905
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902, 9903, 
9904, 9905 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


Analysis

Residuals of Fractured Mandibles

The veteran is currently assigned a 10 percent disability 
rating for residuals of fractured mandibles under 38 C.F.R. 
§ 4.150, Diagnostic Code 9999-9904.  Diagnostic Code 9999 is 
used to identify dental and oral disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  There is no 
Diagnostic Code for residuals of fractures to the mandible, 
so this disability has been rated analogously using the 
criteria of Diagnostic Code 9904, for malunion of the 
mandibles.  His primary argument is that the fractured 
mandibles are more than 10 percent disabling.  

The veteran maintains that he is unable to chew his food 
without biting the tongue and cheek.  The criteria require 
that the veteran suffer from malunion of the mandibles, 
characterized by severe displacement.  In March 2005, the 
opinion rendered in conjunction with the VA Compensation and 
Pension Examination Report indicated that the veteran's 
residuals were moderate in severity.  

Because the medical evidence shows that the veteran's 
residuals of fractured mandibles are moderate, and not 
severe, a higher disability rating is not warranted at this 
time. 

The Board has considered other Diagnostic Codes potentially 
applicable for the evaluation of the veteran's residuals.  
However, because the medical evidence does not include 
findings of the loss of a mandible or non-union of a 
mandible, the veteran's residuals of the fractured mandibles 
are most properly evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9904.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (the choice of a diagnostic code(s) should be upheld 
if supported by an explanation and evidence).  


Residuals of a Fractured Right Os Calcis (right heel)

The veteran is currently assigned a 10 percent disability 
rating for residuals of a fractured right os calcis (right 
heel) under 38 C.F.R. § 4.71a, Diagnostic Code 5273.  The 
veteran essentially argues that the residuals of the 
fractured right heel are more than 10 percent disabling.  

The veteran maintains that the residuals of the fractured 
right heel include pain, tenderness, and weakness.  The RO 
has rated the veteran under Diagnostic Code 5273, Malunion of 
the Os Calcis or Astragalus, and under this criteria, a 20 
percent disability rating will be assigned where there is 
medical evidence of marked deformity.  

The medical evidence is absent for findings of marked 
deformity.  Therefore, because the medical record does not 
establish that the veteran's residuals of a fractured right 
heel include malunion of the os calcis, characterized by 
marked deformity, a higher disability rating is not warranted 
at this time.  

The Board has considered other Diagnostic Codes potentially 
applicable for the evaluation of the veteran's residuals.  
However, because the medical evidence does not include 
findings of residuals pertaining to the veteran's ankle or 
ankylosis of the subastragalar or tarsal joint, the residuals 
of the fractured right heel are most appropriately evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5273.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (the choice of a diagnostic 
code(s) should be upheld if supported by an explanation and 
evidence).  

As a final note, the Board has considered the veteran's 
statements, his sworn testimony, and examination reports.  
His primary argument, namely that the disabilities have 
increased in severity, is well documented throughout the 
record.  Although his statements and sworn testimony are 
probative of symptomatology, the veteran is not competent to 
render a medical opinion as to the severity of the 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Extraschedular Rating 

The veteran maintained that the residuals of the fractured 
right heel interfered with his position as a sales associate 
at a home improvement store, where he was required to endure 
long periods of standing.  

Based on the veteran's contentions, the Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not required frequent hospitalization for the residuals of 
the fractured right heel.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the 10 percent 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Lastly, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the claim of entitlement to an 
increased rating for residuals of fractured mandibles, and 
residuals of a fractured right os calcis (right heel), 
currently evaluated as 10 percent disabling.  See 38 U.S.C. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to an increased disability rating for residuals 
of fractured mandibles, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to an increased disability rating for a fractured 
right os calcis (right heel), currently evaluated as 10 
percent, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


